DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/01/2021. As directed by the amendment: claims 1-11 have been amended and claims 12 and 13 have been added. Thus, claims 1-13 are presently pending in this application with claims 7-11 withdrawn.
Drawings
The drawing changes were received on 02/01/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a radius of the wire support portion is larger than a radius of the shaft such that the movement of the at least one roll wire is restricted in a roll axis direction while the at least one roll wire is wound around the shaft” which is not supported by the originally filed application. Specifically, the specification does not state that “a radius of the wire support portion is larger than a radius of the shaft such that the movement of the at least one roll wire is restricted in a roll axis direction while the at least one roll wire is wound around the shaft”. Additionally, the drawings only show that “a radius of the wire support portion is larger than a radius of the shaft” but do not show the movement of the at least one roll wire is restricted in a roll axis direction while the at least one roll wire is wound around the shaft. Therefore, this limitation is considered new matter. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the stepped region" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 2010/0160929 A1).
Regarding claim 1, Rogers discloses (fig. 1A-4) a roll joint device for a surgical instrument, the roll joint device comprising: 
a shaft member having a shaft 221 to which at least one roll wire 212 is coupled and rotatable around a roll axis 270 according to a movement of the at least one roll wire 212 (see ¶0033, 0052-0053, and fig. 2C); and 
a guide member (225+240) having one side to which the shaft member 221 rotatable around the roll axis is coupled (see fig. 2C), 
wherein the guide member (225+240) comprises: 
at least one wire hole 231-3 through which the at least one roll wire 212 passes (see fig. 2C), 
a wire guide portion (right part of 225 as shown in fig. 2C; see annotated fig. 2C below) formed to contact at least a part of the at least one roll wire 212 to guide an entry path of the at least one roll wire 212 into the at least one wire hole 231-3 (see fig. 2C and ¶0042-0043) such that an entry direction of the at least one roll wire 212 into the at least one wire hole 231-3 and an exit direction of the at least one roll wire 212 from the at least one wire hole 231-3 are substantially in parallel with an extension direction of the shaft 221 (see fig. 2C), and 
a wire support portion (left part of 225 as shown in fig. 2C; see annotated fig. 2C below) supporting at least a part of the at least one roll wire 212 wound around the shaft member 221 (see fig. 7; the roll wire contact the support portion therefore it is supported by the support portion), 

The Office notes that the interpretation of the wire guide portion and wire support portion of Rogers meets Applicant’s interpretation where the wire guide portion and wire support portion are parts of one element, the guide member. 

    PNG
    media_image1.png
    687
    802
    media_image1.png
    Greyscale


Regarding claim 4, Rogers further discloses (fig. 1A-4) the guide member (225+240) comprises: a housing 225 having a hollow shape (see fig. 4) and comprising one end portion to which a connection portion of the surgical instrument is coupled (end with 221; see fig. 1C-2A, the roll joint 210 is in the location of 110 in fig. 1C; see ¶0033), and a guide portion (end of 225 opposite 221; see fig. 2C) formed at another end portion of the housing and comprising the wire guide portion and the wire support portion (see fig. 2C).
Regarding claim 5, Rogers further discloses (fig. 1A-4) wherein the wire guide portion (right part of 225 as shown in fig. 2C; see annotated fig. 2C below claim 1) is configured to guide a path of the at least one roll wire 212 that penetrates the at least one wire hole 231-3 (see fig. 2C).
Regarding claim 12, Rogers further discloses (fig. 1A-4) wherein in a state in which the shaft member 221 is fitted in the guide member (225+240), the shaft member 221 and the wire support portion (left part of 225 as shown in fig. 2C; see annotated fig. 2C below claim 1) of the guide member (225+240) are formed to be stepped (see fig. 2C and 4), and wherein after at .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Naito (US 2012/0303003 A1).
Regarding claim 2, Rogers discloses the claimed invention substantially as claimed, as set forth above for claim 1. Rogers is silent regarding the guide member and the shaft member are formed as separate members and coupled to each other.
However Naito, in the same filed of endeavor, teaches (fig. 1-4 and 15) of a roll joint having a shaft member 26 and a guide member 27 that are formed as separate members and coupled to each other (see ¶0031).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rogers to have the shaft member and the guide member are formed as separate members and coupled to each other as taught by Naito, for the purpose of having a smaller rotating portion (in length and diameter) to reduce 
Regarding claims 3 and 6, Rogers discloses the claimed invention substantially as claimed, as set forth above for claim 1. Rogers further discloses (fig. 1A-4) the wire support portion (left part of 225 as shown in fig. 2C; see annotated fig. 2C below claim 1) has an arc shape having a predetermined central angle, when viewed on a plane perpendicular to the roll axis (see fig. 2C).
Rogers is silent regarding the wire guide portion and the wire support portion of the guide member are asymmetrically formed, when viewed on a plane perpendicular to the roll axis; the wire guide portion comprises two inclined surfaces forming a predetermined angle, when viewed on a plane perpendicular to the roll axis.
However Naito, in the same filed of endeavor, teaches (fig. 1-4 and 15) a roll joint member comprising: a guide member 27 comprising: a wire guide portion (top of 27; see annotated fig. 15 below) formed to contact at least a part of at least one roll wire (21A, 21B) to guide an extension path of the at least one roll wire (21A, 21B; see fig. 15 and ¶0056-0058), and a wire support portion (bottom of 27; see annotated fig. 15 below) supporting at least a part of the at least one roll wire wound around the shaft member (see fig. 15; the wire support portion is capable of contacting the at least one roll wire to support it; additionally, the wire support portion indirectly supports the at least one roll wire; the wire guide portion (top of 27) and the wire support portion (bottom of 27) of the guide member 27 are asymmetrically formed, when viewed on a plane perpendicular to the roll axis (see fig. 15; the top and bottom of 27 are asymmetrical); the wire guide portion (top of 27) comprises two inclined surfaces forming a predetermined angle (see annotated fig. 15 below), when viewed on a plane perpendicular to the roll axis, and the wire support portion (bottom of 27) has an arc shape having a 

    PNG
    media_image2.png
    567
    514
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    648
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rogers to have the wire guide portion and the wire support portion of the guide member are asymmetrically formed, when viewed on a plane perpendicular to the roll axis; the wire guide portion comprises two inclined surfaces forming a predetermined angle, when viewed on a plane perpendicular to the roll axis as taught by Naito, for the purpose of providing a divot like shape for the sires to sit in to assist in keeping the wires in line with the openings.
Regarding claim 13, Rogers discloses the claimed invention substantially as claimed, as set forth above for claim 1. Rogers is silent regarding the shaft member and the guide member 
However Naito, in the same filed of endeavor, teaches (fig. 1-4 and 15) a shaft member 26 and a guide member 27 that are formed as separate members and coupled to each other (see ¶0031), wherein the shaft member 26 is configured to rotate with respect to the guide member 27 while the guide member 27 is fixed (see ¶0031), and wherein, when viewed on a plane perpendicular to the roll axis, a wire guide portion (top of 27; see annotated fig. below claim 3) and a wire support portion (bottom of 27; see annotated fig. below claim 3) of the guide member 27 are asymmetrically formed to have different shapes from each other (see fig. 15; the top and bottom of 27 are asymmetrical with different shapes).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rogers to have the shaft member and the guide member are formed as separate members and coupled to each other, wherein the shaft member is configured to rotate with respect to the guide member while the guide member is fixed as taught by Naito, for the purpose of having a smaller rotating portion (in length and diameter) to reduce snagging on surrounding tissue reduce the chance of the wire getting caught on 225 during rotation.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Rogers to have the wire guide portion and the wire support portion of the guide member are asymmetrically formed, when viewed on a plane perpendicular to the roll axis; as taught by Naito, for the purpose of providing a divot like shape for the sires to sit in to assist in keeping the wires in line with the openings.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 02/01/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see pg. 6-11, filed 02/01/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rogers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771